DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As claim 1 is no longer in condition for allowance, the original restriction requirement between groups I-VI as set forth in the Office action mailed on December 11, 2019 is hereby reinstated.  As such, the withdrawn claims, without traverse, include 12 and 14-47.  Note that claim 48, previously withdrawn, without traverse, was canceled by Examiner’s Amendment in the June 7, 2021 Office action.  Claim 48 remains canceled.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12, 13, 50, and 51 of copending Application No. 16/331,450 (reference application). Although the claims at the copending claims encompass the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
Claim 1 states that “the catalyst does not comprise Ni, Pd, Al, or Pt….”  This is considered to be inclusive of not only the identified metals in their metallic/elemental form, but additionally inclusive of compounds thereof.  For example, said limitation excluding Al from the catalyst effectively excludes the presence of aluminum oxide.  It is noted that page 2, lines 9-15 of the Specification, lists Al as one of the possible metals within the context of the “catalyst comprising chromia and at least one additional metal or compound thereof….”  Page 4, lines 22-23, further exemplifies additional metal compounds comprising indium and/or zirconium that may be present in the form of oxides.  

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 utilizes language which is inconsistent with other claims.  Specifically, claim 3 only refers to “pore diameter” whereas claims 1, 4, and 5 each refer to “mean pore diameter.”  Claim 3 should likewise refer to “mean pore diameter.”  Appropriate correction is required.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-11, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigor’evna et al (RU 2431534).  
Regarding claim 1, Grigor’evna teaches fluorination catalysts comprising 80-95 wt% chromium oxide (chromia) (abstract).  It is noted that none of Ni, Pd, Al, or Pt are required components of said catalyst (abstract).  Regarding the total pore volume of instant claim 1, Grigor’evna teaches a pore volume of at least 0.3 cm2/g (abstract).  Regarding the average pore diameter of claims 1 and 3-5, Grigor’evna teaches a single-mode distribution of pore sizes in the range of 200-500 angstroms (abstract).  A single peak in the range of 200-500 is considered to require an “average” pore size that would meet the minimum claimed requirements of greater than 90 angstroms (claims 1 and 5), greater than 100 angstroms (claim 3), and greater than 130 angstroms (claim 4).  It is noted that the English translated abstracts submitted by the Applicant refer to 200-500 “E.”  However, when viewed in the original Russian language, it is clear that the 200-500 is in the units of angstrom (copied and pasted herein for reference: 
    PNG
    media_image1.png
    18
    88
    media_image1.png
    Greyscale
).  The overlapping ranges constitute prima facie obviousness.  Regarding claims 9 and 10 and further regarding claim 1, Grigor’evna teaches that the 
Regarding claims 6 and 7, Grigor’evna teaches that the catalyst powder is pelletized with the additional of a carbon-containing compound, such as graphite, in an amount of 0.5-5.0 wt% (paragraph bridging pages 4 and 5 of the English translation).  
Regarding claim 8, Grigor’evna does not expressly limit the longest dimension of the pellets.  However, Grigor’evna does teach that the diameter of the pellets may be from 3-10 mm (page 5 of English translation, first full paragraph).  Technically, if the height of the cylinder is less than or equal to the diameter, the diameter would itself would represent the longest dimension, thus satisfying the requirement of instant claim 8.  In the alternative, if the height of the cylinder were greater than the diameter, there would be a theoretical range stating that the longest dimension of the pellets of Grigor’evna is greater than 3-10 mm, thus overlapping the instantly set forth longest dimension.  As such, the implicit teachings of Grigor’evna have been shown to reasonably encompass the limitations of instant claim 8.  Regardless, and absent a showing of unexpected results, the selection of a suitable size for the pellets is considered to be well within the purview of one having ordinary skill in the art and therefore would have been obvious.  
Claim 11 requires that the catalyst is unused, and claim 49 requires that the catalyst is fluorinated.  Said claims will be addressed together, insomuch as the catalyst, prior to its intended use, will of course be considered “unused,” thus satisfying claim 11.  Once used for fluorination reactions, the catalyst will have become fluorinated, thus satisfying claim 49.  It is further noted that the catalyst may be “unused” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Colin W. Slifka/           Primary Examiner, Art Unit 1732